Catón, J. This bill avers the recovery of two judgments against the complainant and Smith,— one by Felton, and the other by Gilham ; that Jones was principal and Smith security in the debts upon which the judgments were rendered; that, in January, 1844, Jones paid those judgments by executing notes and a mortgage, which Felton and Gilham, by an agreement, accepted in full satisfaction of their judgments, of all which Smith had notice; that, afterwards, they caused executions to be issued upon then judgments, which were levied upon several tracts of land, as the property of Jones, as well as upon certain premises belonging to Smith. Under Felton’s execution, the sheriff sold one of the tracts levied upon, and another not levied upon, both of which belonged to Jones, without having properly advertised the same, and that Smith became the purchaser. That the two lots were sold together, although they did not lie contiguous. The premises levied upon by Gilham’s execution were also sold, and Smith became the purchaser, and in due time received a sheriff’s deeds for all of the property thus bought; that Smith had taken possession, and was in receipt of the rents and profits. The reason assigned by Felton and Gilham for issuing executions was, that they pretended to have discovered some defect of title to the mortgaged premises, although they had not offered to surrender the notes and mortgage, but still retain the same ; that there was no such defect in the title; that the land was of vastly more value than the amount for which it sold. The bill prays that the agreement to satisfy the judgment may be enforced, and that the notes and mortgage may be declared to be valid; that the sales and sheriff’s deeds may be set aside; for an account of the rents and profits;. and that the complainant may be allowed to redeem the mortgage, and be let into the possession of the premises. To this bill, each of the defendants filed a separate plea in bar, of which it is only necessary to notice that filed by Smith. That is a plea of a former decree, rendered in a suit commenced by Smith against Jones and others, in which it is claimed that the same questions were adjudicated and settled which are again sought to be litigated in this suit. The plea sets out the pleadings and decree in the former suit, from which it appears that the bill there avers the recovery of the judgments stated in this bill, the issuing of the executions, the levy upon the land, and that it was duly advertised and sold by the sheriff, and that Smith became the purchaser, stating the amount for which each tract was sold; that the land was not redeemed, and that he received sheriff’s deeds therefor. The bill also avers that a mistake was made in the date of one of the executions, showing wherein. That bill further avers that Jones and wife had fraudulently conveyed a part of the premises to then: daughter, Mrs. Armatage; that Armatage and wife had attempted to re-convey to Jones, but that the conveyance was not properly acknowledged to convey the wife’s estate. The bill also avers that Armatage had procured a tax-title upon the premises, which was void. That bill prays that the date of the fi. fa. may be corrected, and that the conveyance from Jones and wife to their daughter may be declared void, &c. That bill was taken for confessed as to all of the defendants, except Jones, who answered, and set up the payment of those judgments by the execution of the notes and mortgage. He admitted the judgments, executions, and the sale to Smith, as was stated in the bill. The suit was heard upon the pleadings and proofs, and a decree was rendered establishing that Smith was a bond fide purchaser at the sheriff’s sale; that Fulton and Gilham did not accept the notes and mortgage in satisfaction of their judgment, and that there was no such contract in relation thereto as could or ought to affect Smith’s title acquired under the sheriff’s sale. The decree also finds that the conveyance from Jones and wife to their daughter Elizabeth was void; that the tax-bill was acquired by and for the benefit of Jones. The decree also corrects the date of the execution. This plea was set for hearing, and held to be sufficient by the Circuit Court, and a decree was entered dismissing the bill.. To determine the sufficiency of this plea, it is necessary to inquire whether the issues formed in the former suit involved the same rights and grounds of equity which are presented by this bill, and whether that decree determined and settled those rights. That such was the case, it seems to us admits of no question. There Smith averred that he was a bond fide purchaser, and substantially that he purchased the lots in separate parcels, for he states the amount which he bid for each. Jones, in his answer, admitted the purchase by Smith as stated in his ■bill, and made no pretence that the sale was irregular, by reason ■of the property having been sold en masse, as he now pretends. The question of the regularity of the sale was there presented; and the irregularity now complained of, had it been then set up and established, would have defeated the relief there sought and •obtained. But, substantially admitting the regularity of the sale, he went further back and claimed that the judgments had been paid in the same mode; that he insists in this bill that they had been satisfied. In that suit we see that the validity of the sale was presented, and the continuing force of the judgments involved. It is entirely manifest that the same issues were presented and the same rights involved in that suit as in this; and there, too, were those rights settled and determined. The court there passed upon the validity of that sale, in a suit where the question was directly presented, and determined that Smith was a bond fide purchaser. That was a matter adjudged between the parties; and while that decree remains unreversed, it must ■ever conclude them on that question. That decree also expressly adjudged that those judgments had not been satisfied, as Jones then insisted, and as he now insists. How is it that he ■should be again allowed to litigate that question with Smith ? If one solemn decree of a court of chancery, in a suit where the parties are before the court, and present and litigate the question or admit the facts, will not conclude the rights of the parties, how many will? That the judgments had not been satisfied, and that Smith was a bond fide purchaser, being conclusively established against Jones, his entire case is gone; strike those claims for relief out of his bill, and there is nothing left. It is true that that decree concludes no question of right between Jones, and Felton and Gilham, because they were not parties to that suit, and hence they cannot insist upon that decree as a bar in their favor, nor have they done so. It may be that the pleas which they filed constitute no bar in their favor; but as the relief sought against them is entirely dependent upon the granting of the relief sought against Smith, that being denied, of course no decree can be entered against them. No beneficial decree for the complainant can be entered establishing the mortgage and authorizing a redemption under it, without destroying Smith’s title, which, as we have already seen, has been judicially and conclusively established in his favor. Felton and Gilham are but nominal parties, while Smith alone is really interested in resisting the relief sought by this bill. We may readily imagine a case in which Jones might obtain relief against Felton and Gilham. Had he shown that the consideration for which the notes and mortgage were given had failed, and that they refused to give them up when requested, claiming the right to enforce them, it may be that the court would decree them to be delivered up and cancelled. But such relief now would be utterly inconsistent with the frame and objects of the bill, which expressly insists that the notes and mortgage are still subsisting and valid. The complainant cannot obtain relief which falsifies every statement and every principle of his bill. The decree of the Circuit Court is affirmed. Decree affirmed.